Case 1:18-cv-23919-CMA Document 28 Entered on FLSD Docket 11/01/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ
  and GROVER MUNOZ,

         Plaintiffs,
  v.

  MJM STRUCTURAL CORP., et al.,

        Defendants.
  ______________________________________/

                                             ORDER

         THIS CAUSE came before the Court sua sponte.            Plaintiffs, Bismarck Jose Frech

  Gonzalez and Grover Munoz, filed their Second Amended Complaint [ECF No. 26] against

  Defendants, MJM Structural Corp., Henry Lew, and Benay Lew, on October 17, 2018. To date,

  Defendants have failed to answer or otherwise respond, and the deadline to do so has passed.

         Accordingly, it is ORDERED that Defendants, MJM Structural Corp., Henry Lew, and

  Benay Lew, shall serve their combined response or separate answers to Plaintiffs’ Second

  Amended Complaint [ECF No. 26] on or before November 5, 2018.

         DONE AND ORDERED in Miami, Florida, this 1st day of November, 2018.



                                                        _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
